Citation Nr: 1009287	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to 
August 1967.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In March 2007, the Veteran testified on issue 1, during a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing is record.  In July 2007, the 
Board remanded the Veteran's case to the RO for further 
development.  In July 2008, the Board entered a decision on 
issue 1 on the title page.

The Veteran appealed the Board's July 2008 decision to the 
U.S. Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court").  In that litigation, a Joint 
Motion for Remand was filed by the Veteran and the VA General 
Counsel, averring that remand was required on the basis that 
additional reasons and bases were required.  In an Order of 
April 2009, the Court vacated the Board's decision and 
remanded the matter, pursuant to the joint motion.  A copy of 
the Court's Order in this matter has been placed in the 
claims file.

The issue of TDIU has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.


FINDING OF FACT

The preponderance of the evidence of record demonstrates that 
the Veteran's service-connected PTSD is manifested by 
symptoms including intrusive thoughts and flashbacks, 
hyperarousal, hypervigilance to include checking the locks at 
night, sleep difficulty, nightmares, social avoidance, 
anxiety and irritability, and nervousness and a depressed 
mood, with report of suicidal thoughts without evidence of 
suicidal plan or intent, and no psychotic behavior, delusions 
or hallucinations, treated with prescribed medication and 
individual group psychotherapy. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for a PTSD are not met. 38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the Veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing relevant symptoms, 
and/or to submit the Veteran's own statement completely 
describing symptoms, their frequency and severity, and any 
additional disablement the condition causes.  A letter 
advising the Veteran of the evidence needed to establish a 
disability rating and effective date was issued in August 
2007.  The claim was last readjudicated in March 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records and examination reports.  

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran. Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.   
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2009).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
Veteran's various psychiatric symptoms in assigning a rating 
for the Veteran's anxiety disorder.  See Mittleider at 182.  
See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).

The record reflects that, in a January 2002 rating decision, 
the RO granted the Veteran's claim for service connection for 
PTSD and awarded a 10 percent disability evaluation.  In 
November 2002, the RO awarded a 30 percent disability 
evaluation for the service-connected PTSD and, in October 
2003, a 50 percent rating was granted.

In June 2004, the RO received the Veteran's current claim for 
an increased rating for his service-connected PTSD. VA 
medical records and examination reports, dated from 2001 to 
2008, were associated with the record and reflect that the 
Veteran's PTSD was treated individual and group psychotherapy 
and prescribed medication.

Vet Center records, dated from December 2001 to November 
2007, reflect the Veteran's regular participation in group 
counseling.

In July 2004, the Veteran, who was 57 years old, underwent VA 
psychological examination.  According to the examination 
report, the examiner reviewed the Veteran's medical records.  
It was noted that the Veteran attended monthly group therapy 
sessions at the Vet Center, but did not take psychiatric 
medications, as he feared addiction.  He complained of 
worsening combat-related memories and nightmares, sleep 
difficulty, guilt, social isolation, irritability, anxiety, 
and depression.

The Veteran still worked at the same job for many years and 
rarely missed work.  He generally worked from 8 to 12 hours 
daily, and was still married to his wife of many years, with 
whom he got along well.  He also got along well with his 
grown children and enjoyed his grandchildren, one at a time, 
but isolated himself when they were together and noisy.  The 
Veteran isolated himself somewhat from his family.  He had no 
significant close social relationships and the majority of 
his activities and leisure pursuits were solitary in nature.  
He was driven to stay busy so as not to have time to think 
about Vietnam, worked on his grandfather's house and in the 
yard, and played the guitar.  He denied any recent problems 
with substance abuse, violent or assaultive behavior, or 
suicide attempts.

On examination, the Veteran had an extremely restricted 
affect and extremely poor eye contact with appropriate 
behavior.  His thought processes were intact though, at 
times, communication was limited by his tendency to isolate, 
and his speech was not very spontaneous but normal in other 
ways.  There were no delusions or hallucinations and he 
denied homicidal thinking, but reported occasional thoughts 
of suicide that he pushed out of his mind, with no intent to 
act on such thoughts and he was not presently suicidal.  He 
was doing adequately with personal hygiene and basic 
activities of living, and was fully oriented.  The Veteran 
complained of mild short-term memory impairment, often 
forgetting where he put things and losing them, and needed to 
write lists to avoid forgetting.  There was no obsessive- 
compulsive behavior.  He reported panic attack symptomatology 
such as rapid heartbeat and intense fear whenever exposed to 
various things that trigger combat-related memories, 
including such things as helicopters.  The Veteran had 
feelings of depression that he lived with constantly, that 
included sadness, anhedonia, feelings of failure, 
irritability, low energy and motivation.  He said he had not 
been crying and that his appetite was adequate.  He reported 
periods of anxiety, tension, and an inability to relax 
whenever he was not staying busy.  Impulse control was 
adequate. The Veteran's sleep remained extremely poor and he 
said he achieved only two hours of sleep per night, suffering 
both initial insomnia and frequent wakening.  This left him 
with very low energy and extreme tiredness the next day.  The 
Veteran also had symptoms of hyperarousal including 
hypervigilance and a hyperstartle to noise with concentration 
problems.

The VA examiner said that the Veteran continued to be very 
seriously impacted in numerous areas by his PTSD, 
particularly by his significant tendency to isolate himself 
from others, including his family.  The Veteran complained of 
poor memory and PTSD-related dysphoria, anxiety and panic 
attacks as well as sleep difficulty.

When seen in the Vet Center in August 2005, the Veteran 
reported homicidal and suicidal thoughts with no intent or 
plan.

During his July 2007 Board hearing, and in his written 
statements in support of his claim, the Veteran said that his 
service-connected PTSD was worsening.  He felt useless, 
wanted to be alone more, and was upset by the current war in 
Iraq.  He believed his flashbacks were worse.  He said he 
might go out to eat with his wife but went directly in and 
out of a store.  The Veteran's wife said he did not see his 
friends as he previously did and had sleep difficulty.  He 
believed he had less patience as he aged and denied receiving 
medical treatment for his PTSD, aside from regular Vet Center 
group counseling.  He still worked full time and indicated 
that he seemed to get along with co-workers.  He and his wife 
said that he had a short fuse and he said he went to work 
even when he felt miserable and did not miss work.  He did 
not believe that he missed promotions because of difficulty 
interacting with co-workers.  His wife testified that that 
the Veteran had sleep difficulty.  He denied having road rage 
and watched television news, although he was bothered by some 
of it.  The Veteran believed that his memories and isolation 
were the worst symptoms of his PTSD.

In an October 2007 signed statement, the Veteran's wife 
described his irritability, sleep difficulty, and preference 
to be alone.  She said his anger worsened and she encouraged 
him to retire, as she feared he would, otherwise, be fired.

In October 2007, the Veteran underwent psychiatric evaluation 
for medication in the VA outpatient Mental Hygiene Clinic 
(MHC).  He was having problems with depression and was unable 
to rest well.  He felt irritated and easily got mad and 
angry.  He came to the interview with one of his friends.  
Since he retired from his job at the railroad in July 2007, 
he said things seemed to bother him more and he had 
difficulty adjusting to life after retirement.  He lived with 
his wife but preferred to be alone.  He had combat-related 
flashbacks and nightmares.  The Veteran denied involvement in 
active psychiatric treatment and recently started going to 
the Vet Center.  He denied any history of inpatient 
psychiatric hospitalizations. He reported problems with 
concentration and memory.  There was no evidence of psychotic 
symptoms and no evidence of manic or hypomanic symptoms could 
be elicited.

On examination, the Veteran appeared his stated age and 
appeared fairly dressed and groomed, sitting calm and 
cooperative.  His mood was euthymic with appropriate affect.  
There was no evidence of any overt delusions or 
hallucinating. He denied any active suicidal or homicidal 
ideations.  Memory and recall were fair, and insight and 
judgment were intact.  A GAF score of 55 was assigned.  
Medication was assigned to help with the Veteran's depression 
and sleep difficulty.

When seen in the MHC in November 2007, the Veteran complained 
that the medication he was taking had not done him much good.  
Objectively, he was appropriately dressed and well groomed 
and appeared older than his stated age.  He was alert and 
oriented.  His thought processes and speech seemed slowed.  
He had a flat affect that seemed congruent with his depressed 
mood.  A GAF score of 55 was noted.

When seen by his psychiatrist in the MHC in December 2007, 
the Veteran's mood was euthymic, and he denied suicidal and 
homicidal ideations.  When seen by a MHC therapist a few days 
later, it was noted that the Veteran appeared preoccupied and 
had a very flat affect.  He did not initiate any conversation 
but responded politely to questions asked.  There was no 
evidence of suicidal or homicidal thinking or any delusions 
or hallucinations.  He appeared lethargic and the therapist 
speculated could be a result of the prescribed medication.  
His mood was dysthymic.  The assessment was that the Veteran 
appeared tired and apathetic and he was advised to double his 
medication.  It was noted that his depression had a real hold 
on him.  The therapist further noted that the Veteran was 
appropriately dressed and groomed and had good personal 
hygiene.  A GAF score of 55 was assigned.

In February 2008, the Veteran underwent a VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the Veteran's medical records and the 
Veteran's wife was present during the interview.  It was 
noted that the Veteran was treated at the VA MHC and last saw 
his physician in October 2007 who prescribed medications for 
PTSD and a depressive disorder.  He also received counseling 
at the Vet Center.  He was never hospitalized for a 
psychiatric disorder. It was noted that the Veteran was 
guarded about his symptoms and was also hard of hearing.  He 
apparently did not talk about his symptoms to others and did 
not talk to his wife.  He said that even with a counselor, he 
talked or answered only if asked. The Veteran expressed 
frustration with the VA claim system, indicating he filed for 
his claim three years ago, that it took one year for a 
hearing after which he was left out in four or five minutes.

The Veteran said that in July 2007, he retired from his job 
at the railroad where he worked for over 30 years, and was 
not currently working.  Since that time, his PTSD symptoms 
increased.  He reported daily flashbacks that affected his 
mood and said he got depressed, anxious, and nervous.  He 
reported nightmares but said they did not bother him recently 
in the last few weeks, but used to be bad.  But, his wife 
thought he got up at night.  He woke up sweating, yelling, 
screaming, and agitated at times.  She said that he paced at 
night and was unable to return to sleep.  He got three to 
four hours of sleep at night.  The Veteran said there were 
days when he did not talk about his problems.  He got 
irritated when watching combat-related television problems 
and also had flashbacks.  He had some hyper arousal, 
behavior-getting irritability, angered easily, and got angry 
with "anyone".  He said if he went out he was anxious and 
nervous and was always "watching my back".  He did not 
socialize and stayed by himself most of the time.  He felt 
depressed but reported no suicidal thoughts and said that at 
times he felt hopeless and helpless.  He got anxious at times 
but had no panic attacks.

It was noted that the Veteran was a recovering alcoholic and 
had not drank in the last three years.  The Veteran was 
married for 40 years to his wife.  They had three children 
and four grandchildren.  He had good relationships with his 
sisters and brothers.  As to his daily activities, the 
Veteran said he piddled around at home and did not help much 
with household chores.  He described himself as a "loner" and 
had not been hunting or fishing or to church in several 
years.

On examination, the Veteran appeared calm.  His mood seemed 
to be dysthymic and his affect was restricted.  His behavior 
showed that he was very quiet and answered questions only 
when asked and in a brief manner.  He made only fleeting eye 
contact.  His thought process seemed to be coherent and his 
thought content showed no delusions, auditory or visual 
hallucinations, or suicidal or homicidal thoughts.  He was 
oriented and showed some problems with concentration.  When 
asked about any suicidal or homicidal thoughts, the Veteran 
said he had both.  When the VA examiner tried to ask about 
it, he said he would not talk about it.  His wife reported 
that he has control of his guns and she had taken away guns 
from him before.  She understood that he could be 
hospitalized if needed.  He had not made any threats lately 
and showed fairly intact memory, insight, and judgment.  He 
was considered competent for VA benefit purposes.  A GAF 
score of 50 to 55 for PTSD was assigned; a score of 55 to 60 
for depressive disorder was also assigned.

The VA examiner opined that that the Veteran seemed to suffer 
from depression that included flashbacks, nightmares, hyper 
arousal behaviors, and social withdrawal.  The Veteran was 
uncooperative regarding symptoms of flashbacks and nightmares 
and the traumatic issues during the examination.  The VA 
examiner speculated that it may be too traumatic for the 
Veteran to talk about for him.  The Veteran had depression 
that may be related to being recently retired, and increased 
his PTSD symptoms and may be only partially related to 
chronic PTSD symptoms. It was noted that the Veteran need to 
continue VA medical treatment regarding his PTSD and 
depression.  He had a hard time opening up with others.

The Veteran had an additional private psychiatric evaluation 
during May 2008.  The examiner indicated that the Veteran had 
flashbacks; nightmares; preferred to be alone and avoided 
people; felt depressed, hopeless, helpless and worthless; had 
suicidal thoughts but without definite plans or attempts; and 
difficulty dealing with stress or concentrating.  The Veteran 
drove himself to his appointment.  He had worked for the 
railroad for 31.5 years and was receiving retirement 
benefits.  The Veteran's daily activities included watching 
television and taking care of the yard.  He did not enjoy 
activities such as hunting or fishing as he had in the past 
and he did not go out to visit or shop.  

The mental status examination indicated that the Veteran was 
prompt for the appointment; was cooperative but withdrawn; 
was neatly and casually dressed; affect was flat and mood was 
depressed; had a poverty of thoughts; had difficulty relating 
to the examiner; had poor eye contact; and his speech 
revealed frustration.  The Veteran's concentration was 
described as impaired and he could only recall two of the 
previous five presidents.  The Veteran's recent and remote 
memory was intact; judgment was intact; he had a fair amount 
of insight; low self-esteem; no auditory or visual 
hallucinations; and no delusional thinking, ideas of 
reference or loose associations.  The Veteran's PTSD was 
described as profound; neurotic depression was moderately 
severed and the GAF score was 45.  The examiner indicated 
that the Veteran's emotional difficulties affected his 
everyday life profoundly and he did not appear able to handle 
much stress or any gainful employment.

Here, the Board is of the opinion that the probative and 
objective medical evidence of record reflects that the 
Veteran's service-connected PTSD has been characterized, 
primarily, by flashbacks and intrusive thoughts, 
hyperarousal, sleep difficulty including combat-related 
nightmares, a depressed mood and nervousness, irritability, 
anxiety, and social avoidance.  These symptoms are reflective 
of occupational and social impairment with no more than 
reduced reliability and productivity, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.

At no point since the Veteran filed his claim for an 
increased rating in 2004 has the Veteran's service-connected 
PTSD met the criteria for at least the next higher, 70 
percent, rating.  As noted above, the 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, due to certain symptoms. However, 
the Board notes that the Veteran has not been found to have 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression that affects his ability to 
function independently, impaired impulse control, or other 
symptoms that are characteristic of the 70 percent rating.  
The evidence of record does not indicate any report of 
obsessional behavior as deemed by a professional, illogical 
speech, or irrelevant speech such as to warrant a 70 percent 
evaluation for the service-connected PTSD.  The Board notes 
in this regard that the Veteran, through his representative, 
believes that the Veteran checking the doors and windows to 
make sure that they are locked at night is an obsessional 
ritual.  The Board notes that the VA examiner during the 2004 
VA examination indicated that the Veteran had no obsessional 
rituals and no other examiner has indicated that this 
behavior constitutes an obsessional ritual.  Additionally, 
there is no indication that checking locks or "securing the 
perimeter" constitutes an obsessional ritual which 
interferes with routine activities, as specifically indicated 
in the relevant diagnostic code.

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current schedular regulations. The October 
2007 MHC examiner described the Veteran as calm and 
cooperative, although the 2008 VA examiner described the 
Veteran as not cooperative regarding symptoms of flashbacks, 
nightmares, and traumatic issues but the examiner also noted 
that it might be too traumatic for the Veteran to discuss.  
Both the 2004 and 2008 VA examiners described him as 
oriented.

In February 2008, the VA examiner noted that the Veteran said 
he had suicidal and homicidal thoughts and would not discuss 
them but his thought content did not reflect suicidal or 
homicidal thoughts, and that he had restricted affect and his 
thought processes seemed to be coherent.  The examiner said 
that the Veteran showed fairly intact memory, judgment, and 
insight.  The VA examiner assigned a GAF score of 50-55 that 
reflected the effect of the Veteran's PTSD upon his current 
level of social and occupational functioning, and noted that 
the Veteran suffered from depression that might be related to 
recent retirement and increased PTSD symptoms, and only 
partially related to chronic PTSD symptoms.  There was no 
evidence of delusions and hallucinations and no looseness of 
association. This is entirely consistent with the October 
2007 MHC record as well as the private May 2008 examination.  
In 2004 the VA psychologist also reported the Veteran's 
restricted affect and poor eye contact, but noted his 
appropriate behavior, intact thought process, normal but 
limited speech, without any delusions or hallucinations.  
This examiner noted that the Veteran reported occasional 
suicidal thoughts but no intent to act on them.

Significantly, moreover, the VA medical records and 
examination reports note that the Veteran was fairly dressed 
and groomed when seen in the MHC in October 2007 and, in 
2004, the VA examiner said the Veteran was doing adequately 
with personal hygiene and activities of daily living.  Both 
the 2004 and 2008 VA examiners as well as the private May 
2008 examiner described the Veteran as oriented, his thought 
process was logical, and his thought content was free from 
delusions and hallucinations.  

The Board notes that the May 2008 private examiner indicated 
that the Veteran is not capable of gainful employment.  
However, the Board notes that the Veteran maintained full 
employment at the same employer for 31.5 years until 2007 and 
retired according to his statements during previous VA 
examinations.  

The Board also points out that the GAF scores assigned during 
the Veteran's appeal, provide no basis for assignment of a 
higher disability rating for his service-connected PTSD.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned). See 38 C.F.R. § 
4.126(a).  GAF scores between 41 and 50 reflect serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A GAF score of 51 to 60 indicates 
moderate symptoms, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning; e.g., having few 
friends or having conflicts with peers or co-workers.

The Veteran's GAF scores during the course of the appeal 
ranged from a high of 55 (in July 2004 and October 2007) to a 
low of 45 (in May 2008).  Based on the above GAF scores, his 
PTSD symptoms are properly compensated by the 50 percent 
rating currently assigned.  

The collective objective findings of the July 2004 and 
February 2008 VA examinations, and VA medical records, to 
include essentially normal speech and that the Veteran was 
oriented, are representative of pertinent disability 
warranting a 50 percent rating under the current rating 
criteria.  Given the foregoing observations, the Board finds 
that, under the above-cited criteria, the preponderance of 
the evidence is against a rating in excess of 50 percent for 
the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, DC 9411. Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the PTSD.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


REMAND

The Board notes that the Veteran's claims for bilateral 
hearing loss and tinnitus have been undergoing development 
while the claims folder was with the Court.  During that 
time, these claims were considered in a statement of the case 
and a substantive appeal was submitted.  The Veteran has 
requested a video conference hearing on these issues.  He has 
been notified that he has been put on the list, but the 
hearing appears to be on hold pending the return of the 
claims folder.  As the matters are technically before the 
Board, they are set out in this Remand.  Thus, the Veteran 
should be scheduled for such hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference 
hearing before a Veterans Law Judge in 
accordance with applicable procedures.  If 
the appellant concludes he no longer wants 
a hearing, he should notify the RO in 
writing.  Appellant and his attorney should 
be provided notice of the time and place to 
report. 

The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


